Motion Granted; Vacated and Remanded and Memorandum Opinion filed
July 23, 2015.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-15-00504-CV


              IN THE INTEREST OF K.T. AND R.D.T., CHILDREN

                     On Appeal from County Court at Law No. 2
                              Galveston County, Texas
                         Trial Court Cause No. 07-FD-2827


                    MEMORANDUM                         OPINION

         On July 13, 2015, the parties filed a joint motion to set aside the trial court’s
judgment and remand the cause to the trial court.1 See Tex. R. App. P. 42.1. The
motion is granted.

         Accordingly, the judgment is vacated and the cause remanded to the trial
court.



                                          PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.



1
 The motion is entitled “JOINT MOTION TO DISMISS APPEAL” but the body of the motion requests
vacatur and remand.